

115 HR 5641 IH: State Offices of Rural Health Reauthorization Act of 2018
U.S. House of Representatives
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5641IN THE HOUSE OF REPRESENTATIVESApril 26, 2018Mr. Mullin (for himself and Mr. Schrader) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide grants to improve health care in rural areas.
	
 1.Short titleThis Act may be cited as the State Offices of Rural Health Reauthorization Act of 2018. 2.State offices of rural healthSection 338J of the Public Health Service Act (42 U.S.C. 254r) is amended to read as follows:
			
				338J.Grants to State offices of rural health
 (a)In generalThe Secretary, acting through the Director of the Federal Office of Rural Health Policy (established under section 711 of the Social Security Act), shall make grants to each State Office of Rural Health for the purpose of improving health care in rural areas.
					(b)Requirement of matching funds
 (1)In generalSubject to paragraph (2), the Secretary may not make a grant under subsection (a) unless the State office of rural health involved agrees, with respect to the costs to be incurred in carrying out the purpose described in such subsection, to provide non-Federal contributions toward such costs in an amount equal to $3 for each $1 of Federal funds provided in the grant.
 (2)Waiver or reductionThe Secretary may waive or reduce the non-Federal contribution if the Secretary determines that requiring matching funds would limit the State office of rural health’s ability to carry out the purpose described in subsection (a).
 (3)Determination of amount of non-Federal contributionNon-Federal contributions required in paragraph (1) may be in cash or in-kind, fairly evaluated, including plant, equipment, or services. Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such non-Federal contributions.
 (c)Certain required activitiesRecipients of a grant under subsection (a) shall use the grant funds for purposes of— (1)maintaining within the State office of rural health a clearinghouse for collecting and disseminating information on—
 (A)rural health care issues; (B)research findings relating to rural health care; and
 (C)innovative approaches to the delivery of health care in rural areas; (2)coordinating the activities carried out in the State that relate to rural health care, including providing coordination for the purpose of avoiding redundancy in such activities; and
 (3)identifying Federal and State programs regarding rural health, and providing technical assistance to public and nonprofit private entities regarding participation in such programs.
 (d)Requirement regarding annual budget for officeThe Secretary may not make a grant under subsection (a) unless the State involved agrees that, for any fiscal year for which the State office of rural health receives such a grant, the office operated pursuant to subsection (a) of this section will be provided with an annual budget of not less than $150,000.
					(e)Certain uses of funds
 (1)RestrictionsThe Secretary may not make a grant under subsection (a) unless the State office of rural health involved agrees that the grant will not be expended—
 (A)to provide health care (including providing cash payments regarding such care); (B)to conduct activities for which Federal funds are expended—
 (i)within the State to provide technical and other nonfinancial assistance under section 330A(f); (ii)under a memorandum of agreement entered into with the State office of rural health under section 330A(h); or
 (iii)under a grant under section 338I; (C)to purchase medical equipment, to purchase ambulances, aircraft, or other vehicles, or to purchase major communications equipment;
 (D)to purchase or improve real property; or (E)to carry out any activity regarding a certificate of need.
 (2)AuthoritiesActivities for which a State office of rural health may expend a grant under subsection (a) include—
 (A)paying the costs of maintaining an office of rural health for purposes of subsection (a); (B)subject to paragraph (1)(B)(iii), paying the costs of any activity carried out with respect to recruiting and retaining health professionals to serve in rural areas of the State; and
 (C)providing grants and contracts to public and nonprofit private entities to carry out activities authorized in this section.
 (3)Limit on indirect costsThe Secretary may impose a limit of no more than 15 percent on indirect costs claimed by the recipient of the grant.
 (f)ReportsThe Secretary may not make a grant under subsection (a) unless the State office of rural health involved agrees—
 (1)to submit to the Secretary reports or performance data containing such information as the Secretary may require regarding activities carried out under this section; and
 (2)to submit such a report or performance data not later than September 30 of each fiscal year immediately following any fiscal year for which the State office of rural health has received such a grant.
 (g)Requirement of applicationThe Secretary may not make a grant under subsection (a) unless an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out such subsection.
 (h)NoncomplianceThe Secretary may not make payments under subsection (a) to a State office of rural health for any fiscal year subsequent to the first fiscal year of such payments unless the Secretary determines that, for the immediately preceding fiscal year, the State office of rural health has complied with each of the agreements made by the State office of rural health under this section.
					(i)Authorization of appropriations
 (1)In generalFor the purpose of making grants under subsection (a), there are authorized to be appropriated $12,500,000 for each of fiscal years 2018 through 2022.
 (2)AvailabilityAmounts appropriated under paragraph (1) shall remain available until expended.. 